UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] Annual Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the Fiscal Year Ended May 31, 2010 [ ] Transition Report Pursuant to Section 13or 15(d) of The Securities Exchange Act of 1934 Commission File Number: 000-52319 EXTERRA ENERGY INC. (Name of small business issuer in its charter) Nevada 20-5086877 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 701 South Taylor, Suite 440, Amarillo, Texas 79105 (Address of principal executive offices) (Zip Code) Issuer's telephone no.: (806) 373-7111 Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, par value $0.001 per share Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorterperiod that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes [ ] No Indicate by check mark if disclosure of delinquent filers in pursuant to Item 405 of Regulation S-K (ss.229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer[ ] Non-accelerated filer[ ] Smaller reporting company[X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Act) [ ] Yes [X] No State the issuer's revenues for its most recent fiscal year. $ 305,505 State the aggregate market value of the voting stock held by non-affiliates computed by reference to the price at which the stock was sold, or the average bid and ask prices of such stock as of a specified date within 60 days. $5,869,541 (Based on the price per share on August 20, 2010 of $1.80). 3,260,856 shares. State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. Class Outstanding Shares as of September 9, 2010 Common Stock, Par Value $0.001 per share DOCUMENTS INCORPORATED BY REFERENCE None. EXTERRA ENERGY INC. TABLE OF CONTENTS PART I Item 1. Description of Business 2 Item 1A. Risk Factors 6 Item 1B.Unresolved Staff Comments 14 Item 2. Description of Properties 14 Item 3. Legal Proceedings 17 Item 4. Removed and Reserved 18 PART II Item 5.Market for Common Equity and Related Stockholders Matters 18 Item 6.Selected Financial Data 20 Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 25 Item 8.Financial Statements and Supplementary Data 26 Item 9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 27 Item 9A. Controls and Procedures 27 Item 9B. Other Information 28 PART III Item 10. Directors, Executive Officers, Promoters and Control persons; Compliance with Section 16(a) of the Exchange Act 29 Item 11. Executive Compensation 31 Item 12. Security Ownership of Certain Beneficial Owners and Management 34 Item 13. Certain Relationships and Related Transactions 35 Item 14. Principal Accountant Fees and Services 36 PART IV Item 15. Exhibits, Financial Statement Schedules 37 Signatures 38 CERTIFICATIONS Exhibit 31 – Management certification Exhibit 32 – Sarbanes-Oxley Act Cautionary Statement This report on Form 10-K and the documents or information incorporated by reference herein contain forward-looking statements within the meaning of the federal securities laws. These forward-looking statements include, among others, the following: · our growth strategies; · anticipated trends in our business; · our ability to make or integrate acquisitions; · our liquidity and ability to finance our exploration, · acquisition and development strategies; · market conditions in the oil and gas industry; · the timing, cost and procedure for proposed acquisitions; · the impact of government regulation; · estimates regarding future net revenues from oil and natural gas reserves and the present value thereof; · planned capital expenditures (including the amount and nature thereof); · increases in oil and gas production; estimates, plans and projections relating to acquired properties; · the number of potential drilling locations; and · our financial position, business strategy and other plans and objectives for future operations. We identify forward-looking statements by use of terms such as "may," "will," "expect," "anticipate," "estimate," "hope," "plan," "believe," "predict," "envision," "intend," "will," "continue," "potential," "should," "confident," "could" and similar words and expressions, although some forward-looking statements may be expressed differently. You should be aware that our actual results could differ materially from those contained in the forward-looking statements. You should consider carefully the statements under the "Risk Factors" section of this report and other sections of this report which describe factors that could cause our actual results to differ from those set forth in the forward-looking statements, and the following factors: · the possibility that our acquisitions may involve unexpected costs; · the volatility in commodity prices for oil and gas; · the accuracy of internally estimated proved reserves; · the presence or recoverability of estimated oil and gas reserves; · the ability to replace oil and gas reserves; · the availability and costs of drilling rigs and other oilfield services; · environmental risks; · exploration and development risks; · competition; · the inability to realize expected value from acquisitions; · the ability of our management team to execute its plans to meet its goals; · other economic, competitive, governmental, legislative, regulatory,geopolitical and technological factors that may negatively impact our businesses, operations and pricing. Forward-looking statements speak only as of the date of this report or the date of any document incorporated by reference in this report. Except to the extent required by applicable law or regulation, we do not undertake any obligation to update forward-looking statements to reflect events or circumstances after the date of this report or to reflect the occurrence of unanticipated events. PART I ITEM 1. DESCRIPTION OF BUSINESS General Exterra Energy Inc. was incorporated in the State of Nevada on February 3, 2006 as Green Gold Incorporated. On July 17, 2007, Green Gold Incorporated changed its name to Exterra Energy Inc. Exterra is an independent oil and gas exploration and development company focused on building and revitalizing a diversified portfolio of oil and gas assets located in the State of Texas. In addition to exploration, we seek to acquire existing production, as well as underperforming oil and gas assets that we believe we can revitalize in a short period of time. Acquisitions are a core part of our growth strategy. The majority of the acquisition proposals and candidates we review are sourced directly by our management or specialized third-party consultants with local area knowledge. We focus on opportunistic producing properties which also provide additional undeveloped locations for drilling. We utilize a variety of financing structures to acquire assets, including payment of cash and/or stock, seller financing, and royalty fee arrangements. Business Strategy The Company strives to increase reserves, production and cash flow from operations through a strategy of (i) focusing on development and exploitation activities to maximize production and ultimate reserve recovery, (ii) acquiring oil and natural gas properties with significant exploitation, development or exploration potential, (iii) obtaining operational control of its properties, (iv) maintaining a low operating cost structure, and (v) selectively exploring and developing properties with significant reserve potential. Property Acquisitions. The Company expects to generate future growth in reserves and production both through development and exploratory drilling and seeking to opportunistically acquire properties that complement and enhance its inventory of development, exploitation and exploration projects. The Company expects to focus on purchases of underdeveloped properties in its core areas of expertise either through negotiated property acquisitions or acquisitions of companies with oil and natural gas properties. Operational Control. The Company's current plan is to build such infrastructure to make it possible to assume operations of the majority of its producing properties. The Company prefers to operate and to own a majority working interest in its oil and natural gas properties. This operating philosophy will enable the Company to control the nature, timing and costs of exploration and development of its properties, as well as the marketing of the resulting production. Low Operating Cost Structure. The Company is unsatisfied with its historical lease operating costs and seeks to increase cash flow by maintaining a low unit operating cost structure through its focus on increasing production while limiting its field operating and corporate overhead expenses. History As described in its original prospectus filed with the Securities and Exchange Commission, the Company acquired the Green Gold Jade mineral claims located in British Columbia, Canada in February 2006 for $10,000.00, which was subsequently recorded as an impairment loss in the fiscal year ending May 31, 2006. The Company's business direction was changed in 2006 in order to capitalize on the increasing availability of opportunistic acquisitions in the energy sector. We believe that the continuing divestiture of mature assets held by large companies in the oil and gas sector has created an opportunity to acquire undervalued properties with significant upside potential. In December 2006, the Company acquired interests in four oil and gas assets, the Burnett, Wuckowitsch and the University Lands leases, as well as a 9% Working Interest in the Henry Dome prospect, all located in Texas. In December 2007, the Company sold the Burnett and Wuckowitsch leases. During the year, the Company's common stock was called to trade on the OTC Bulletin Board under the symbol "GRGO". In July 2007, the Company received approval to change its name to Exterra Energy Inc. and a new trading symbol EENR was granted, effective August 12, 2007. Our main source of revenue comes from the sale of natural gas. We anticipate we will derive some revenue from oil sales from acquired oil production and our natural gas wells. The main costs associated with our business are related to oil and gas property acquisition, initial well revitalization and ongoing lease operating expenses. The revitalization of wells allows short term cash increases, while holding the lease for additional future development. Our principal office is located at 701 South Taylor, Suite 440, Amarillo, Texas 79101. Our phone number is (806) 373-7111 and fax number is (806) 373-6979. Our website address is www.exterraenergyinc.com. The Company has been granted a Certificate of Authority to transact business in the state of Texas. Recent Events In October 2007, Exterra closed the acquisition of significant assets from Star of Texas Energy Services, Inc. ("Star") and associated companies. This acquisition of assets included Working Interests and Over-Riding Royalties in various Barnett Shale wells producing on 17,500 acres. In addition, the Companyacquired interests in wells to be drilled, interests in wells being completed and hard assets such as surface lands, as well as an ownership interest in an intrastate natural gas pipeline and a commercial salt water disposal well. Under the agreement with Star, there are working interests in various additional wells and leases that were not transferred. The assignments of these additional wells and leases were to be held in trust until Exterra chose to satisfy liens and encumbrances against these leases. During 2009, Star of Texas filed Chapter 7 and Exterra is considering buying the leases and wells from the Trustee for a negotiated price. As of October 2009, none of the interests in the additional wells and leases have been transferred to Exterra. In addition, the lienholders for these additional wells have filed several cases against Star of Texas for payment of the outstanding liens. Exterra has been named in several of these cases, however it is management’s opinion that the likelihood of a loss outcome to Exterra in any of these cases is remote because Exterra never took ownership of the wells and leases in question. In December 2007, the Company sold the Burnett and Wuckowitsch leases that were purchased in 2006. The Company retained the University Lands leases, as well as a 9% Working Interest in the Henry Dome prospect, both located in Texas. In February 2008, the Company increased its interest in numerous producing Barnett Shale wells by offering Working Interests partners common shares of the Company in exchange for their Working Interests. On March 13, 2009, the Company completed the acquisition of a 25% profit interest in a saltwater disposal well and lease in the Newark East Field of North Texas, in consideration of the payment of $2,660,607 payable in shares of restricted common stock of the Company valued at $.06 a share for a total of 44,343,451 shares.The acquisition consisted of a profit interest in the Saltwater disposal well that was estimated at approximately $3,000,000.00, over a five year period, by a third party consulting firm upon completion of construction and being fully operational. The assets were acquired from ROYALCO Oil & Gas Corporation, a privately held company controlled by Robert Royal, CEO, and Director and Todd R. Royal, President, Secretary and Director of the Company. In addition, ROYALCO is currently in litigation over its profit interest in the saltwater disposal well. According to the purchase agreement, if the litigation were to result in ROYALCO losing its development and management rights to the saltwater disposal well, the assets transferred to Exterra would be replaced with assets of equivalent value. On April 15, 2009, the Company's Board of Directors approved an agreement for the acquisition of certain mineral leases in Texas, with proven undeveloped engineered gas reserves with undiscounted future cash flows of $20,172,877, in consideration of the payment of 5,603,577 shares of restricted common stock of the Company valued at $3.60 a share following the effective date of a reverse stock split by the Company.The acquisition was completed May 18, 2009. The acquisition consisted of undeveloped mineral leases in Parker and Jack Counties, Texas. The assets were acquired from ROYALCO Oil & Gas Corporation, a privately held company controlled by Robert Royal, Chairman, Secretary, and Director and Todd R. Royal, CEO, President, and Director of the Company. In July 2010, Exterra purchased 31 wells from TOGS Energy, Inc. for the assumption of $1,240,000 of debt due in 3 years bearing interest at 10%.No principal or interest payments are due until January 1, 2011.At that date, an interest only payment of $62,000 will be due.Monthly principal and interest payments of $40,011 will be due and can be paid in cash or Exterra common stock at Exterra’s option. In August 2010, Exterra acquired 100% ownership of Cleveland Oil & Gas for 600,000 shares of Exterra common stock with an estimated value of $2.00 per share.Upon Exterra receiving an engineering report with a minimum of $2 million value of proven developed producing reserves, Exterra agreed to repurchase 125,000 shares of the 600,000 at $2.00 share or the former owner of Cleveland Oil & Gas can choose to retain all 600,000 shares.The prior owner of Cleveland Oil & Gas will become an employee of Exterra and will receive compensation in the amount of $10,000 monthly provided all the wells produce a daily average of 32 barrels of oil.The monthly compensation will be adjusted downward for production below this threshold.If production is above this threshold, the employee will receive annual stock option awards of an amount to be determined in the future. Description of Properties The Barnett Shale. The Newark East Barnett Shale gas field is the largest producing natural gas field in the State of Texas. It is a geological formation consisting of sedimentary rocks of the Mississippian age in the state of Texas. The formation is estimated to cover 5,000 square miles in at least 17 counties in Texas. Some experts have suggested the Barnett Shale may be the largest onshore natural gas field in the United States. It is widely estimated to contain as much as 30 trillion cubic feet of natural gas. In October 2007, Exterra acquired working interests in various producing wells in the Barnett Shale from Star of Texas Energy Services, Inc. and associated companies. This acquisition of assets included Working Interests and Over-Riding Royalties located on 17,500 acres. Under the Star acquisition, Exterra also acquired working interests carried through first sales in approximately 3,979 acres of proven undeveloped leases (PUDS) in Parker and Hood Counties, Texas. Currently, we have a carried Working Interests in six (6) producing wells on these leases. The remainder of the leases will be the subject of a continuous drilling program conducted and operated by Carrizo Oil & Gas, Inc. (Nasdaq "CRZO") and Sauder Management. Exterra also acquired in the Star transaction, a minority interest in an 80 mile intrastate natural gas pipeline traversing portions of Bosque, Hamilton, Erath and McLennan Counties, Texas operated by Panther Pipeline Company. This pipeline is approved and awaiting production for natural gas transportation. Exterra also acquired a minority interest in a commercial salt water disposal well situated in Wise County, Texas. In February 2008, Exterra increased its interest in numerous producing Barnett Shale wells by offering Working Interests partners common shares of the Company in exchange for their Working Interests. On March 13, 2009, the Company completed the acquisition of a profits interest in a saltwater disposal well and lease in the Newark East Field of North Texas. The acquisition consisted of a 25% profit interest in the saltwater disposal. The assets were acquired from ROYALCO Oil & Gas Corporation, a privately held company controlled by Robert Royal, Chairman Secretary, and Director and Todd R. Royal, CEO, President, and Director of the Company. Finally, on May 18, 2009, the Company acquired undeveloped mineral leases in Parker and Jack Counties, Texas. The assets were acquired from ROYALCO Oil & Gas Corporation, a privately held company controlled by Robert Royal, Chairman, Secretary , and Director and Todd R. Royal, CEO, President, and Director of the Company. The Company constantly is evaluating new prospects in what is considered to be peripheral areas in the Barnett Shale. There can be no assurance these properties will be acquired or we will obtain funding to exploit them. University Lands, Pecos County, Texas. In December 2006, Exterra purchased a 75% Working Interest in 12 wells in the West Cardinal field located in Pecos County. As part of the acquisition, we also acquired a 12-mile long pipeline on the property. The Company has completed a 1,700' salt water disposal well in an effort to reduce operating expenses. Our plan is to make efforts to enhance production in the West Cardinal field. Henry Dome Prospect, McMullen County, Texas. In December 2006, Exterra acquired a 9% working interest in the Henry Dome gas project located in McMullen County. In February 2010, Exterra acquired additional interest in the University Lands property and the Lady Luck 1H well. Marketing of Crude Oil and Natural Gas We plan to operate exclusively in the oil and gas industry going forward. Crude oil and natural gas production from wells owned by us is generally sold direct to oil purchasers and natural gas marketing companies. Sales are generally made on the spot market. These prices often are tied to West Texas Intermediate ("WTI") crude and natural gas futures contracts as posted in national publications. We have not entered into any agreements to hedge or sell forward any of our oil and gas production at this time. However, hedging may be required by a lender should we be successful in acquiring future financing. Although management believes that we are not dependent upon any one customer, our current marketing arrangement relies on one purchaser for 90% of our revenue for the year ended May 31, 2010. In the event that our current purchaser is unwilling or unable to purchase the production, management believes alternative purchasers of its production are readily available. Employees As of the end of our fiscal year on May 31, 2010, we had one employee. We also utilize certain outsourced third party consultants to provide operational, technical and certain administrative services. As production levels increase, we may find the need to hire additional personnel. The Company currently does not have any employees subject to union collective bargaining agreements. With the successful implementation of our business plan, we may seek additional employees in the next year to handle potential growth. Facilities Corporate offices currently occupy approximately 1,598 square feet of office space under a lease service agreement dated March 23, 2009 for a term of 12 years. The office is located at Suite 440, 701 South Taylor, in Amarillo, Texas. For the period from April 1, 2009 through September 30, 2009, the monthly rental amount is $0. From October 1, 2009 to March 31, 2013 the monthly rental amount is $1,731. From April 1, 2013 to March 31, 2017, the monthly rental amount is $1,798. From April 1, 2017 to March 31, 2021, the monthly rental amount is In March 2010 the Company entered into a verbal rent agreement with ROYALCO OILAND GAS, a related party. The payment is $4,300 per month as long as the offices are being used. For the fiscal year ending May 31, 2010 the Company incurred $34,000 related to this office rental. Industry Segments We are presently engaged in one industry segment, which is the exploration and production of natural gas and oil. Competition We are in direct competition with numerous oil and natural gas companies, drilling and income programs and partnerships exploring various areas of Texas and elsewhere competing for properties. Many competitors are large, well-known oil and gas and/or energy companies, although no single entity dominates the industry. Many of our competitors possess greater financial and personnel resources enabling them to identify and acquire more economically desirable energy producing properties and drilling prospects than us. Additionally, there is competition from other fuel choices to supply the energy needs of consumers and industry. Management believes that there exists a viable market place for smaller producers of natural gas and oil. Government Regulation In the United States, legislation affecting the oil and gas industry has been pervasive and is under constant review for amendment or expansion. Pursuant to such legislation, numerous federal, state and local departments and agencies have issued extensive rules and regulations binding on the oil and gas industry and its individual members, some of which carry substantial penalties for failure to comply. These laws and regulations have a significant impact on oil and gas drilling, gas-processing plants and production activities, increasing the cost of doing business and, consequently, affect profitability. Inasmuch as new legislation affecting the oil and gas industry is commonplace and existing laws and regulations are frequently amended or reinterpreted, we may be unable to predict the future cost or impact of complying with these laws and regulations. We consider the cost of environmental protection a necessary and manageable part of our business. We have been able to plan for and comply with new environmental initiatives without materially altering our operating strategies. Exploration and Production. Our operations are subject to various types of regulation at the federal, state and local levels. These regulations include requiring permits for the drilling wells; maintaining prevention plans; submitting notification and receiving permits related to the presence, use and release of certain materials incidental to oil and gas operations; and regulating the location of wells, the method of drilling and casing wells, the use, transportation, storage and disposal of fluids and materials used in connection with drilling and production activities, surface plugging and abandoning of wells and the transporting of production. Our operations are also subject to various conservation matters, including the number of wells which may be drilled in a unit, and the unitization or pooling of oil and gas properties. In this regard, some states allow the forced pooling or integration of tracts to facilitate exploration while other states rely on voluntary pooling of lands and leases, which may make it more difficult to develop oil and gas properties. In addition, state conservation laws establish maximum rates of production oil and gas wells, generally limit the venting or flaring of gas, and impose certain requirements regarding the ratable purchase of production. The effect of these regulations is to limit the amounts of oil and gas we can produce from our wells and to limit the number of wells or the locations at which we can drill. Environmental. Our exploration, development, and production of oil and gas, including our operation of saltwater injection and disposal wells, are subject to various federal, state and local environmental laws and regulations. Such laws and regulations can increase the costs of planning, designing, installing and operating oil and gas wells. Our domestic activities are subject to a variety of environmental laws and regulations, including but not limited to, the Oil Pollution Act of 1990 ("OPA"), the Clean Water Act ("CWA"), the Comprehensive Environmental Response, Compensation and Liability Act ("CERCLA"), the Resource Conservation and Recovery Act ("RCRA"), the Clean Air Act ("CAA"), and the Safe Drinking Water Act ("SDWA"), as well as state regulations promulgated under comparable state statutes. We are also subject to regulations governing the handling, transportation, storage, and disposal of naturally occurring radioactive materials that are found in our oil and gas operations. Civil and criminal fines and penalties may be imposed for non-compliance with these environmental laws and regulations. Additionally, these laws and regulations require the acquisition of permits or other governmental authorizations before undertaking certain activities, limit or prohibit other activities because of protected areas or species, and impose substantial liabilities for cleanup of pollution. Under the OPA, a release of oil into water or other areas designated by the statute could result in the company being held responsible for the costs of remediating such a release, certain OPA specified damages, and natural resource damages. The extent of that liability could be extensive, as set forth in the statute, depending on the nature of the release. A release of oil in harmful quantities or other materials into water or other specified areas could also result in the company being held responsible under the CWA for the costs of remediation, and civil and criminal fines and penalties. CERCLA and comparable state statutes, also known as "Superfund" laws, can impose joint and several and retroactive liability, without regard to fault or the legality of the original conduct, on certain classes of persons for the release of a "hazardous substance" into the environment. In practice, cleanup costs are usually allocated among various responsible parties. Potentially liable parties include site owners or operators, past owners or operators under certain conditions, and entities that arrange for the disposal or treatment of, or transport hazardous substances found at the site. Although CERCLA, as amended, currently exempts petroleum, including but not limited to, crude oil, gas and natural gas liquids from the definition of hazardous substance, our operations may involve the use or handling of other materials that may be classified as hazardous substances under CERCLA. Furthermore, there can be no assurance that the exemption will be preserved in future amendments of the act, if any. RCRA and comparable state and local requirements impose standards for the management, including treatment, storage, and disposal of both hazardous and non-hazardous solid wastes. From time to time, proposals have been made that would reclassify certain oil and gas wastes, including wastes generated during drilling, production and pipeline operations, as "hazardous wastes" under RCRA which would make such solid wastes subject to much more stringent handling, transportation, storage, disposal, and clean-up requirements. This development could have a significant impact on our operating costs. While state laws vary on this issue, state initiatives to further regulate oil and gas wastes could have a similar impact. Because oil and gas exploration and production, and possibly other activities, have been conducted at some of our properties by previous owners and operators, materials from these operations remain on some of the properties and in some instances require remediation. While we do not believe that costs to be incurred by us for compliance and remediating previously or currently owned or operated properties will be material, there can be no guarantee that such costs will not result in material expenditures. Additionally, in the course of our routine oil and gas operations, surface spills and leaks, including casing leaks, of oil or other materials occur, and we incur costs for waste handling and environmental compliance. Moreover, we are able to control directly the operations of only those wells for which we act as the operator. Management believes that the company is in substantial compliance with applicable environmental laws and regulations. We do not anticipate being required in the near future to expend amounts that are material in relation to our total capital expenditures program by reason of environmental laws and regulations, but inasmuch as such laws and regulations are frequently changed, we are unable to predict the ultimate cost of compliance. There can be no assurance that more stringent laws and regulations protecting the environment will not be adopted or that we will not otherwise incur material expenses in connection with environmental laws and regulations in the future. Occupational Health and Safety. We are also subject to laws and regulations concerning occupational safety and health. Due to the continued changes in these laws and regulations, and the judicial construction of many of them, we are unable to predict with any reasonable degree of certainty its future costs of complying with these laws and regulations. We consider the cost of safety and health compliance a necessary and manageable part of our business. We have been able to plan for and comply with new initiatives without materially altering its operating strategies. Taxation Our operations, as is the case in the petroleum industry generally, are significantly affected by federal tax laws. Federal, as well as state, tax laws have many provisions applicable to corporations which could affect the future tax liability of the Company. Commitments and Contingencies We are liable for future restoration and abandonment costs associated with our oil and gas properties. These costs include future site restoration, post closure and other environmental exit costs. The costs of future restoration and well abandonment have not been determined in detail. Texas regulations require operators to post bonds that assure that well sites will be properly plugged and abandoned. Management views this as a necessary requirement for operations within Texas and does not believe that these costs will have a material adverse effect on our financial position as a result of this requirement. ITEM 1A. RISK FACTORS An investment in our Company involves a number of risks. You should carefully consider the information about risks identified below, as well as the information about risks stated in other parts of this document and in our filings with the Commission that we have incorporated by reference in this document. Any of the risks discussed below or elsewhere in this document or in our Commission filings, and other risks we have not anticipated or discussed, could have a material impact on our business, results of operations, and financial condition. As a result, they could have an impact on our stock price. Risks Relating to Our Business We have generated negative cash flow from operations for the two most recent fiscal years, have an accumulated deficit of $23,583,711 at May 31, 2010 and incurred a net loss of $3,368,156 for the fiscal year ended May 31, 2010. We have defaulted on certain note agreements. Exterra has recently closed an initial $10,000,000 line of credit facility, that Management believes will capitalize the Company to acquire certain Oil & Gas Producing Mineral Leases, wells and equipment, using Management’s model of a three year pay back from the net received. Management has identified several such possible acquisitions. Exterra is an E & P Company that plans to exploit acquisitions leases, wells and Proven Oil and Gas Reserves to maximize shareholder value. Exterra’s Board of Directors has authorized a corporate stock dividend policy which the Company is authorized to distribute 25% of the after tax net annual earnings of Exterra to all stockholders of record by distributing quarterly cash dividends to all Exterra stockholders of record.However the Company does not intend to pay out any dividend until such time as will be warranted from positive cash flow and earnings. Our officers and directors have limited liability, and we are required in certain instances to indemnify our officers and directors for breaches of their fiduciary duties. We have adopted provisions in our Articles of Incorporation and Bylaws which limit the liability of our officers and directors and provide for indemnification by us of our officers and directors to the full extent permitted by Nevada corporate law. Our articles generally provide that our officers and directors shall have no personal liability to us or our shareholders for monetary damages for breaches of their fiduciary duties as directors, except for breaches of their duties of loyalty, acts or omissions not in good faith or which involve intentional misconduct or knowing violation of law, acts involving unlawful payment of dividends or unlawful stock purchases or redemptions, or any transaction from which a director derives an improper personal benefit. Such provisions substantially limit our shareholders' ability to hold officers and directors liable for breaches of fiduciary duty, and may require us to indemnify our officers and directors. The Company carries Directors and Officers liability insurance to further protect them from liability. We depend significantly upon the continued involvement of our present management. Our success depends to a significant degree upon the involvement of our management, who are in charge of our strategic planning and operations. We may need to attract and retain additional talented individuals in order to carry out our business objectives. The competition for such persons could be intense and there are no assurances that these individuals will be available to us. Our business is subject to extensive regulation. As many of our activities are subject to federal, state and local regulation, and as these rules are subject to constant change or amendment, there can be no assurance that our operations will not be adversely affected by new or different government regulations, laws or court decisions applicable to our operations. Government regulation and liability for environmental matters may adversely affect our business and results of operations. Crude oil and natural gas operations are subject to extensive federal, state and local government regulations, which may be changed from time to time. Matters subject to regulation include discharge permits for drilling operations, drilling bonds, reports concerning operations, the spacing of wells, unitization and pooling of properties and taxation. From time to time, regulatory agencies have imposed price controls and limitations on production by restricting the rate of flow of crude oil and natural gas wells below actual production capacity in order to conserve supplies of crude oil and natural gas. There are federal, state and local laws and regulations primarily relating to protection of human health and the environment applicable to the development, production, handling, storage, transportation and disposal of crude oil and natural gas, byproducts thereof and other substances and materials produced or used in connection with crude oil and natural gas operations. In addition, we may inherit liability for environmental damages caused by previous owners of property we purchase or lease. As a result, we may incur substantial liabilities to third parties or governmental entities. We are also subject to changing and extensive tax laws, the effects of which cannot be predicted. The implementation of new, or the modification of existing, laws or regulations could have a material adverse effect on us. The crude oil and natural gas reserves we report are estimates and may prove to be inaccurate. There are numerous uncertainties inherent in estimating crude oil and natural gas reserves and their estimated values. The reserves we report in our filings with the SEC are only estimates and such estimates may prove to be inaccurate because of these uncertainties. Reservoir engineering is a subjective and inexact process of estimating underground accumulations of crude oil and natural gas that cannot be measured in an exact manner. Estimates of economically recoverable crude oil and natural gas reserves depend upon a number of variable factors, such as historical production from the area compared with production from other producing areas and assumptions concerning effects of regulations by governmental agencies, future crude oil and natural gas prices, future operating costs, severance and excise taxes, development costs and work-over and remedial costs. Some or all of these assumptions may in fact vary considerably from actual results. For these reasons, estimates of the economically recoverable quantities of crude oil and natural gas attributable to any particular group of properties, classifications of such reserves based on risk of recovery, and estimates of the future net cash flows expected therefrom prepared by different engineers or by the same engineers but at different times may vary substantially. Accordingly, reserve estimates may be subject to downward or upward adjustment. Actual production, revenue and expenditures with respect to our reserves will likely vary from estimates, and such variances may be material. Crude oil and natural gas development, re-completion of wells from one reservoir to another reservoir, restoring wells to production and drilling and completing new wells are speculative activities and involve numerous risks and substantial and uncertain costs. Our growth will be materially dependent upon the success of our future development program. Drilling for crude oil and natural gas and reworking existing wells involves numerous risks, including the risk that no commercially productive crude oil or natural gas reservoirs will be encountered. The cost of drilling, completing and operating wells is substantial and uncertain, and drilling operations may be curtailed, delayed or cancelled as a result of a variety of factors beyond our control, including: · unexpected drilling conditions; · pressure or irregularities in formations; · equipment failures or accidents; · inability to obtain leases on economic terms, where applicable; · adverse weather conditions; · compliance with governmental requirements; and · shortages or delays in the availability of drilling rigs or crews and the delivery of equipment. Drilling or reworking is a highly speculative activity. Even when fully and correctly utilized, modern well completion techniques such as hydraulic fracturing and horizontal drilling do not guarantee that we will find crude oil and/or natural gas in our wells. Hydraulic fracturing involves pumping a fluid with or without particulates into a formation at high pressure, thereby creating fractures in the rock and leaving the particulates in the fractures to ensure that the fractures remain open, thereby potentially increasing the ability of the reservoir to produce oil or gas. Horizontal drilling involves drilling horizontally out from an existing vertical well bore, thereby potentially increasing the area and reach of the well bore that is in contact with the reservoir. Our future drilling activities may not be successful and, ifunsuccessful, such failure would have an adverse effect on our future results of operations and financial condition. We cannot assure you that our overall drilling success rate or our drilling success rate for activities within a particular geographic area will not decline. We may identify and develop prospects through a number of methods, some of which do not include lateral drilling or hydraulic fracturing, and some of which may be unproven. The drilling and results for these prospects may be particularly uncertain. Our drilling schedule may vary from our capital budget. The final determination with respect to the drilling of any scheduled or budgeted prospects will be dependent on a number of factors, including, but not limited to: · the results of previous development efforts and the acquisition, review and analysis of data; · the availability of sufficient capital resources to us and the otherparticipants, if any, for the drilling of the prospects; · the approval of the prospects by other participants, if any, after additional data has been compiled; · economic and industry conditions at the time of drilling, including prevailing and anticipated prices for crude oil and natural gas and the availability of drilling rigs and crews; · our financial resources and results; · the availability of leases and permits on reasonable terms for the prospects; and · the success of our drilling technology. We cannot assure you that these projects can be successfully developed or that the wells discussed will, if drilled, encounter reservoirs of commercially productive crude oil or natural gas. There are numerous uncertainties in estimating quantities of proved reserves, including many factors beyond our control. Crude oil and natural gas prices are highly volatile in general and low prices will negatively affect our financial results. Our revenues, operating results, profitability, cash flow, future rate of growth and ability to borrow funds or obtain additional capital, as well as the carrying value of our properties, are substantially dependent upon prevailing prices of crude oil and natural gas. Lower crude oil and natural gas prices also may reduce the amount of crude oil and natural gas that we can produce economically. Historically, the markets for crude oil and natural gas have been very volatile, and such markets are likely to continue to be volatile in the future. Prices for crude oil and natural gas are subject to wide fluctuation in response to relatively minor changes in the supply of and demand for crude oil and natural gas, market uncertainty and a variety of additional factors that are beyond our control, including: · worldwide and domestic supplies of crude oil and natural gas; · the level of consumer product demand; · weather conditions; · domestic and foreign governmental regulations; · the price and availability of alternative fuels; · political instability or armed conflict in oil producing regions; · the price and level of foreign imports; and · overall domestic and global economic conditions. It is extremely difficult to predict future crude oil and natural gas price movements with any certainty. Declines in crude oil and natural gas prices may materially adversely affect our financial condition, liquidity, ability to finance planned capital expenditures and results of operations. Further, oil and gas prices do not move in tandem. Risks Related To Share Ownership The market price for our common stock may be volatile. Many factors could cause the market price of our common stock to rise and fall, including: · actual or anticipated variations in our quarterly results of operations; · changes in market valuations of companies in our industry; · changes in expectations of future financial performance; · fluctuations in stock market prices and volumes; · issuances of common stock or other securities in the future; · the addition or departure of key personnel; · announcements by us or our competitors of acquisitions, investments or strategic alliances; and · the increase or decline in the price of oil and natural gas. Substantial sales of our common stock, or the perception that such sales might occur, could depress the market price of our common stock. We cannot predict whether future issuances of our common stock or resales in the open market will decrease the market price of our common stock. The impact of any such issuances or resales of our common stock on our market price may be increased as a result of the fact that our common stock is thinly, or infrequently, traded. The exercise of any options or the vesting of any restricted stock that we may grant to directors, executive officers and other employees in the future, the issuance of common stock in connection with acquisitions and other issuances of our common stock could have an adverse effect on the market price of our common stock. In addition, future issuances of our common stock may be dilutive to existing shareholders. Any sales of substantial amounts of our common stock in the public market, or the perception that such sales might occur, could lower the market price of our common stock. Our common stock is considered "penny stock" securities under Exchange Act rules. Our securities are considered low-priced or "designated" securities under rules promulgated under the Exchange Act. Under these rules, broker/dealers participating in transactions in low-priced securities must first deliver a risk disclosure document which describes the risks associated with such stocks, the broker/dealer's duties, the customer's rights and remedies, certain market and other information, and make a suitability determination approving the customer for low-priced stock transactions based on the customer's financial situation, investment experience and objectives. Broker/dealers must also disclose these restrictions in writing to the customer and obtain specific written consent of the customer, and provide monthly account statements to the customer. The likely effect of these restrictions is a decrease in the willingness of broker/dealers to make a market in the stock, decreased liquidity of the stock and increased transaction costs for sales and purchases of the stock as compared to other securities. FINRA sales practice requirements may also limit a stockholder's ability to buy and sell our stock. In addition to the “penny stock” rules described above, the Financial Industry Regulatory Authority (FINRA) has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer's financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock and have an adverse effect on the market for our shares. The Report Of Our Independent Registered Public Accounting Firm Contains Explanatory Language That Substantial Doubt Exists About Our Ability To Continue As A Going Concern Footnote 3 of the independent auditor’s report on our financial statements contains explanatory language that substantial doubt exists about our ability to continue as a going concern. The report states that we depend on our Company obtaining adequate capital to fund operating losses until it becomes profitable and to settle or restructure its outstanding past due notes payable. If the Company is unable to obtain adequate capital, it could be forced to cease operations If we curtail our operations, we may be placed into bankruptcy or undergo liquidation, the result of which will adversely affect the value of our common shares. NevadaLaw And Our Articles Of Incorporation Protect Our Directors From Certain Types Of Lawsuits, Which Could Make It Difficult For Us To Recover Damages From Them In The Event Of A Lawsuit. Nevada law provides that our directors will not be liable to our company or to our stockholders for monetary damages for all but certain types of conduct as directors. Our Articles of Incorporation require us to indemnify our directors and officers against all damages incurred in connection with our business to the fullest extent provided or allowed by law. The exculpation provisions may have the effect of preventing stockholders from recovering damages against our directors caused by their negligence, poor judgment or other circumstances. The indemnification provisions may require our company to use our assets to defend our directors and officers against claims, including claims arising out of their negligence, poor judgment, or other circumstances. Failure to achieve and maintain effective internal controls in accordance with section 404 of the Sarbanes-Oxley act could have a material adverse effect on our business and operating results. It may be time consuming, difficult and costly for us to develop and implement the additional internal controls, processes and reporting procedures required by the Sarbanes-Oxley Act. We may need to hire additional financial reporting, internal auditing and other finance staff in order to develop and implement appropriate additional internal controls, processes and reporting procedures. If we are unable to comply with these requirements of the Sarbanes-Oxley Act, we may not be able to obtain the independent accountant certifications that the Sarbanes-Oxley Act requires of publicly traded companies. If we fail to comply in a timely manner with the requirements of Section404 of the Sarbanes-Oxley Act regarding internal control over financial reporting or to remedy any material weaknesses in our internal controls that we may identify, such failure could result in material misstatements in our financial statements, cause investors to lose confidence in our reported financial information and have a negative effect on the trading price of our common stock. Pursuant to Section404 of the Sarbanes-Oxley Act and current SEC regulations, we are be required to prepare assessments regarding internal controls over financial reporting and furnish a report by our management on our internal control over financial reporting. The process of documenting and testing our internal control procedures in order to satisfy these requirements will result in increased general and administrative expenses and may shift management time and attention from revenue-generating activities to compliance activities. While our management is expending significant resources in an effort to complete this important project, there can be no assurance that we will be able to achieve our objective on a timely basis. Failure to achieve and maintain an effective internal control environment or complete our Section404 certifications could have a material adverse effect on our stock price. In addition, in connection with our on-going assessment of the effectiveness of our internal control over financial reporting, we may discover “material weaknesses” in our internal controls as defined in standards established by the Public Company Accounting Oversight Board, or the PCAOB. A material weakness is a significant deficiency, or combination of significant deficiencies, that results in more than a remote likelihood that a material misstatement of the annual or interim financial statements will not be prevented or detected. The PCAOB defines “significant deficiency” as a deficiency that results in more than a remote likelihood that a misstatement of the financial statements that is more than inconsequential will not be prevented or detected. In the event that a material weakness is identified, we will employ qualified personnel and adopt and implement policies and procedures to address any material weaknesses that we identify. However, the process of designing and implementing effective internal controls is a continuous effort that requires us to anticipate and react to changes in our business and the economic and regulatory environments and to expend significant resources to maintain a system of internal controls that is adequate to satisfy our reporting obligations as a public company. We cannot assure you that the measures we will take will remediate any material weaknesses that we may identify or that we will implement and maintain adequate controls over our financial process and reporting in the future. Any failure to complete our assessment of our internal control over financial reporting, to remediate any material weaknesses that we may identify or to implement new or improved controls, or difficulties encountered in their implementation, could harm our operating results, cause us to fail to meet our reporting obligations or result in material misstatements in our financial statements. Any such failure could also adversely affect the results of the periodic management evaluations of our internal controls and, in the case of a failure to remediate any material weaknesses that we may identify, would adversely affect the annual auditor attestation reports regarding the effectiveness of our internal control over financial reporting that are required under Section404 of the Sarbanes-Oxley Act. Inadequate internal controls could also cause investors to lose confidence in our reported financial information, which could have a negative effect on the trading price of our common stock. Because We Are Quoted On The OTCBB Instead Of An Exchange Or National Quotation System, Our Investors May Have A Tougher Time Selling Their Stock Or Experience Negative Volatility On The Market Price Of Our Stock. Our common stock is traded on the OTCBB. The OTCBB is often highly illiquid.There is a greater chance of volatility for securities that trade on the OTCBB as compared to a national exchange or quotation system. This volatility may be caused by a variety of factors, including the lack of readily available price quotations, the absence of consistent administrative supervision of bid and ask quotations, lower trading volume, and market conditions. Investors in our common stock may experience high fluctuations in the market price and volume of the trading market for our securities. These fluctuations, when they occur, have a negative effect on the market price for our securities. Accordingly, our stockholders may not be able to realize a fair price from their shares when they determine to sell them or may have to hold them for a substantial period of time until the market for our common stock improves. Compliance with changing regulation of corporate governance and public disclosure will result in additional expenses and pose challenges for our management team. Changing laws, regulations and standards relating to corporate governance and public disclosure, including the Dodd-Frank Wall Street Reform and Consumer Protection Act and the rules and regulations promulgated thereunder, the Sarbanes-Oxley Act andSEC regulations, have created uncertainty for public companies and significantly increased the costs and risks associated with accessing the U.S. public markets. Our management team will need to devote significant time and financial resources to comply with both existing and evolving standards for public companies, which will lead to increased generaland administrative expenses and a diversion of management time and attention from revenue generating activities to compliance activities. IN ADDITION TO THE RISK FACTORS SET FORTH ABOVE, THE COMPANY IS SUBJECT TO NUMEROUS OTHER RISKS SPECIFIC TO THE PARTICULAR BUSINESS OF THE COMPANY, AS WELL AS GENERAL BUSINESS RISK. INVESTORS ARE URGED TO CONSIDER ALL OF THE RISKS INHERENT IN THE COMPANY'S SECURITIES PRIOR TO PURCHASING OR MAKING AN INVESTMENT DECISION. THE COMPANY'S SECURITIES ARE HIGHLY SPECULATIVE AND INVOLVE A VERY HIGH DEGREE OF RISK. ITEM 1B.UNRESOLVED STAFF COMMENTS None ITEM 2. DESCRIPTION OF PROPERTIES Our properties consist essentially of working and royalty interests owned by us in various oil and gas wells and leases located in Texas. Oil and Gas Acreage The Barnett Shale. The Newark East Barnett Shale gas field is the largest producing natural gas field in the State of Texas. It is a geological formation consisting of sedimentary rocks of the Mississippian age in the state of Texas. The formation is estimated to cover 5,000 square miles in at least 17 counties in Texas. Some experts have suggested the Barnett Shale may be the largest onshore natural gas field in the United States. It is widely estimated to contain as much as 30 trillion cubic feet of natural gas. In October 2007, Exterra acquired working interests in various producing wells in the Barnett Shale from Star of Texas Energy Services, Inc. and associated companies. This acquisition of assets included Working Interests and Over-Riding Royalties located on 17,500 acres. Under the Star acquisition, Exterra also acquired working interests carried through first sales in approximately 3,979 acres of proven undeveloped leases (PUDS) in Parker and Hood Counties, Texas. Currently, we have a carried Working Interest in six (6) producing wells on these leases. The remainder of the leases will be the subject of a continuous drilling program conducted and operated by Carrizo Oil & Gas, Inc. (Nasdaq "CRZO") and Sauder Management. Exterra also acquired in the Star transaction, a minority interest in an 80 mile intrastate natural gas pipeline traversing portions of Bosque, Hamilton, Erath and McLennan Counties, Texas operated by Panther Pipeline Company. This pipeline is approved and awaiting production for natural gas transportation. Exterra also acquired a minority interest in a commercial salt water disposal well situated in Wise County, Texas. Under the agreement with Star, there are working interests in various additional wells and leases that were not transferred. The assignments of these additional wells and leases were to be held in trust until Exterra chose to satisfy liens and encumbrances against these leases. During 2009, Star of Texas filed Chapter 7 and Exterra is considering buying the leases and wells from the Trustee for a negotiated price. As of October 2009, none of the interests in the additional wells and leases have been transferred to Exterra. In addition, the lienholders for these additional wells have filed several cases against Star of Texas for payment of the outstanding liens. Exterra has been named in several of these cases, however it is management’s opinion that the likelihood of a loss outcome to Exterra is any of these cases is remote because Exterra never took ownership of the wells and leases in question. In February 2008, Exterra increased its interest in numerous producing Barnett Shale wells by offering Working Interests partners common shares of the Company in exchange for their Working Interests. On March 13, 2009, the Company completed the acquisition of a 25% profit interest in a saltwater disposal well and lease in the Newark East Field of North Texas, in consideration of the payment of $2,660,607 payable in shares of restricted common stock of the Company valued at $.06 a share for a total of 44,343,451 shares.The assets were acquired from ROYALCO Oil & Gas Corporation, a privately held company controlled by Robert Royal, CEO, and Director and Todd R. Royal, President, Secretary and Director of the Company. On April 15, 2009, the Company's Board of Directors approved an agreement for the acquisition of certain mineral leases in Texas, with proven undeveloped engineered gas reserves with undiscounted future cash flows of $20,172,877, in consideration of the payment of 5,603,577 shares of restricted common stock of the Company valued at $3.60 a share following the effective date of a reverse stock split by the Company.The acquisition was completed May 18, 2009. The acquisition consisted of undeveloped mineral leases in Parker and Jack Counties, Texas. The assets were acquired from ROYALCO Oil & Gas Corporation, a privately held company controlled by Robert Royal, CEO, and Director and Todd R. Royal, President, Secretary and Director of the Company. In February 2010, Exterra acquired additional interest in the University Lands property and the Lady Luck 1H well. In July 2010, Exterra purchased 31 wells from TOGS Energy, Inc. for the assumption of $1,240,000 of debt due in 3 years bearing interest at 10%.No principal or interest payments are due until January 1, 2011.At that date, an interest only payment of $62,000 will be due.Monthly principal and interest payments of $40,011 will be due and can be paid in cash or Exterra common stock at Exterra’s option. In August 2010, Exterra acquired 100% ownership of Cleveland Oil & Gas for 600,000 shares of Exterra common stock with an estimated value of $2.00 per share.Upon Exterra receiving an engineering report with a minimum of $2 million value of proven developed producing reserves, Exterra agreed to repurchase 125,000 shares of the 600,000 at $2.00 share or the former owner of Cleveland Oil & Gas can choose to retain all 600,000 shares.The prior owner of Cleveland Oil & Gas will become an employee of Exterra and will receive compensation in the amount of $10,000 monthly provided all the wells produce a daily average of 32 barrels of oil.The monthly compensation will be adjusted downward for production below this threshold.If production is above this threshold, the employee will receive annual stock option awards of an amount to be determined in the future. The Company constantly is evaluating new prospects in what is considered to be peripheral areas in the Barnett Shale and oil and gas in other areas of the State of Texas, other states and offshore. There is no assurance these properties can be acquired or will obtain funding to exploit. University Lands, Pecos County, Texas. In December 2006, Exterra purchased a 75% Working Interest in 12 wells in the West Cardinal field located in Pecos County. As part of the acquisition, we also acquired a 12-mile long pipeline on the property. Our plan is to make efforts to enhance production in the West Cardinal field. Henry Dome Prospect, McMullen County, Texas. In December 2006, Exterra acquired a 9% working interest in the Henry Dome gas project located in McMullen County. Reserves A Reserve Report from Harper & Associates provides a detailed calculation of our proven and unproven reserves for our oil and gas properties. Oil and Natural Gas Reserves The net crude oil and gas reserves of the Company as of May 31st, 2010 were 228,450 barrels of oil and condensate and 8.922 BCFG (billion cubic feet) of natural gas. Based on SEC guidelines, the reserves were classified as follows: Proved Developed Producing 12,040 BO and 0.497 BCFG Proved Developed Non-Producing 13,520 BO and 0.673 BCFG Proved Undeveloped 202,890 BO and 7.752 BCFG Total Proved Reserves 228,450 BO and 8.922 BCFG Only reserves that fell within the Proved classification were considered. Other categories such as Probable or Possible Reserves were not considered. No value was given to the potential future development of behind pipe reserves, untested fault blocks, or the potential for deeper reservoirs (other than Barnett Shale proved undeveloped reserves directly offset by producing wells) underlying the Company's properties. Shut-in uneconomic wells and insignificant non-operated interests were excluded. The following table sets forth pertinent data with respect to the Company-owned oil and gas properties, all located within the continental United States, as estimated by the Company: Year ended May 31, Gas and Oil Properties, net: Proved developed gas reserves-Mcf (1) Proved undeveloped gas reserves-Mcf (2) Total proved gas reserves-Mcf Proved developed crude oil andCondensate reserves-Bbls (1) Proved undeveloped crude oil andCondensate reserves-Bbls (2) Total proved crude oil and condensateReserves-Bbls *deminimus amounts (1) "Proved Developed Oil and Gas Reserves" are reserves that can be expected to be recovered through existing wells with existing equipment and operating methods. (2) "Proved Undeveloped Reserves" are reserves that are expected to be recovered from new wells on undrilled acreage, or from existing wells where a relatively major expenditure is required for recompletion. Wells The Company did not drill any new wells during the fiscal year. The following table summarizes the Company's Working Interests in productive and non-productive oil and gas wells at May 31st, 2010. Productive wells are producing wells and wells capable of production. Gross wells are the total number of wells in which the company has an interest. Net wells are the sum of the Company's fractional working interests owned in gross wells: Year Ended May 31, Gross Net Gross Net Total Wells: Productive Non-Productive Total * * *During the year, the Company sold -0- gross wells (-0- net wells). Year Ended May 31, Average Sales Price per Unit Produced: Natural Gas ($Mcf) $ $ Crude Oil & Condensate ($/Bbl) $ $ Average Production Cost per Equivalent Barrel (1) (2) $ $ (1) Includes severance taxes and ad valorem taxes. (2) Gas production is converted to equivalent barrels at the rate of six Mcf per barrel, representing relative energy content of natural gas to oil. We do not anticipate investing in or purchasing assets and/or properties for the purpose of capital gains. It is our intention to purchase assets and/or properties for the purpose of enhancing our primary business operations. We are not limited as to the percentage amount of our assets we may use to purchase any additional assets or properties. ITEM 3. LEGAL PROCEEDINGS The Company is aware of the following pending litigation that could result in a material loss: At May 31, 2010, the following litigation is pending: 1.Warrior Energy Services Corporation d/b/a Bobcat Pressure Control v. Exterra Energy, Inc.; United States District Court, Northern District of Texas, Fort Worth Division (May 2009). a. Plaintiff is suing the Company for $287,850.86 plus attorneys’ feesand interest relating to services performed.The Company did notcontract with the Plaintiff and did not operate the wells of whichthe services were performed. b. An answer has been filed on behalf of the Company. c. Management intends to attempt to resolve this matter. As of May 31, 2010, Exterra has not accrued for this case because management has determined that an unfavorable outcome is only reasonably possible. In addition to the above litigation, Exterra has been named in several cases against Star of Texas Energy Services, Inc as mentioned in Note 4 to the financial statements. The lienholders for various wells and leases owned by Star of Texas have filed several cases against Star of Texas for payment of the outstanding liens. Exterra has been named in several of these cases, however it is management's opinion that the likelihood of a loss outcome to Exterra is any of these cases is remote because Exterra never took ownership of the wells and leases in question. Management efforts to resolve all these matters will include litigation and settlement negotiation. In November 2009, a debt settlement between Exterra and a former officer was made for prior year compensation.This settlement resulted in Exterra paying $30,000 cash and issuing 29,867 shares of restricted stock to Boatright.The $30,000 paid to Boatright was recorded as debt settlement expense in the fiscal year ended May 31, 2010. The services related to the issuance of the stock were accrued in a prior year. In August 2010, a debt settlement between Exterra and a former officer was made for prior year compensation. 75,000 restricted shares of Exterra stock was issued as settlement with the underlying guarantee that the former employee will receive a total of $154,500 either by stock sales or cash from Todd and Robert Royal personally.As of May 31, 2010, an accrual of $154,500 has been made in relation to this settlement. A settlement between Exterra and a third party vendor was made during the fiscal year ended May 31, 2010. This settlement resulted in a $20,000 accrual of debt settlement expense. In September of 2009, Exterra issued 5,000,000 free trading shares of common stock to various third parties in an attempt to settle outstanding amounts owed on the Coventry Capital note payable described in Note 7.Shortly after the initial issuance, Exterra attempted to unwind the transaction with the third parties.700,000 of the 5,000,000 shares of common stock were returned within a month of the initial issuance.Exterra later became aware that the parties did not intend to return the remainder of the shares and has filed fraudulent inducement claims against the third parties and received a temporary injunction against sale of the outstanding shares.As of the date of this filing, Exterra believes it is probable that 3,687,947 of the remaining shares subject to the temporary injunction will be returned.Exterra is also seeking monetary damages for shares already sold, however the likelihood of the award and ultimate collection is uncertain.Due to the uncertainty of the return or monetary awards for shares already sold, Exterra has recorded the remaining shares (612,053) as issued as of May 31, 2010 and recognized a charge for debt settlement expense in the amount of $918,080 for the estimated fair value of the shares sold. ITEM 4. REMOVED AND RESERVED PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDERS MATTERS Market Information The Company's common stock was called to trade on the OTC Bulletin Board under the symbol "GRGO". In July 2007, the Company received approval to change its name to Exterra Energy Inc. and a new trading symbol, EENR, was granted effective August 12, 2007. The trading symbol changed to EENI post reverse split. The following information is provided to show quarterly high and low prices of our common stock for the fiscal year ended May 31, 2010. Price Per Share High Low Fiscal 2010 First Quarter Second Quarter Third Quarter Fourth Quarter During the First Quarter of 2011, subsequent to year end, the following high and low prices were recorded for the Company's common stock. Price Per Share High Low Fiscal 2011 First Quarter A total of 32,242 common stock warrants were outstanding as of May 31, 2008 with an aggregate intrinsic value of $459,000 and a weighted average remaining life of 1.54 years. On June 16, 2008, 8,333 cashless warrants were exercised, which resulted in the issuance of 8,205 common shares. On July 1, 2008, 6,667 cashless warrants were cancelled as a result of the re-negotiation of a consulting agreement. On July 15, 2008, 242 cashless warrants were exercised resulting in the issuance of 99 common shares. On August 28, 2008, 10,917 warrants were granted to Private Placement investors, who subscribed to invest in our common stock. These warrants are either exercisable in one year at $30 per share or in two years at $45 per share. In September 2008, Exterra granted 2,250 warrants exercisable in one year at $30 per share or in two years at $45 per share for cash proceeds of $27,000 in a private placement. In January of 2009, 17,000 warrants associated with private placements mentioned above expired unexercised. As of May 31, 2009, there were 13,167 warrants outstanding with no intrinsic value and an exercise price of $30. The warrants expire in August of 2010. In March 2010, Exterra granted 1,200,000 common stock warrants exercisable for five years at $0.05 per share for consulting services related to investor relations. The warrants vest over one year and an expense of $569,622 has been recorded for the fiscal year ended May 31, 2010 in relation to these warrants. None of these warrants were exercised as of May 31, 2010.In June 2010, this agreement was amended to increase the total warrants granted 1,500,000.Subsequent to May 31, 2010, 625,000 of these warrants have been exercised.Exterra used the Black-Scholes option pricing model to value these warrants.Assumptions used include (1) 2.28% risk-free interest rate, (2) warrant life is the remaining contractual life of the warrants, (3) expected volatility of 250%, (4) zero expected dividends (5) exercise prices as set forth in the agreements, (6) common stock price of the underlying share on the valuation date, and (7) number of warrants as set forth in the agreement. As of May 31, 2010, there were 1,213,167 common stock warrants outstanding with an aggregate intrinsic Value of $2,235,000. Of these warrants outstanding, 1,200,000 have an exercise price of $0.05 and 13,167 have an exercise price of $.75. The 1,200,000 warrants expire in March 2015 and the 13,167 warrants expire in August of 2010. Holders As of May 31, 2010, there were approximately 570 holders of record of our common stock, which figure does not take into account those shareholders whose certificates are held in the name of broker-dealers or other nominee accounts. Dividend Policy We have not declared, paid cash dividends, or made distributions in the past. On April 28, 2009 the Company announced that Exterra's Board of Directors authorized a corporate stock dividend policy in which the company is authorized to distribute 25% of the after tax net annual earnings of Exterra to all stockholders of record by distributing quarterly cash dividends to all Exterra Stockholders of record. We currently intend to retain and reinvest future earnings which exceed cash dividends paid to finance operations. We have not declared, paid cash dividends, or made distributions in the past. We do not anticipate that we will pay cash dividends or make distributions at this time. Should the Board deem the company's earnings and future cash needs would support dividends things could change. We currently intend to retain and reinvest future earnings to finance operations. ITEM 6. SELECTED FINANCIAL DATA N/A ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following is management’s discussion and analysis of certain significant factors that have affected our financial position and operating results during the periods included in the accompanying consolidated financial statements, as well as information relating to the plans of our current management. This report includes forward-looking statements. Generally, the words “believes,” “anticipates,” “may,” “will,” “should,” “expect,” “intend,” “estimate,” “continue,” and similar expressions or the negative thereof or comparable terminology are intended to identify forward-looking statements. Such statements are subject to certain risks and uncertainties, including the matters set forth in this report or other reports or documents we file with the Securities and Exchange Commission from time to time, which could cause actual results or outcomes to differ materially from those projected. Undue reliance should not be placed on these forward-looking statements which speak only as of the date hereof. We undertake no obligation to update these forward-looking statements. The following discussion and analysis should be read in conjunction with our consolidated financial statements and the related notes thereto and other financial information contained elsewhere in this Form 10-K Results of Operations The following table sets forth the percentage relationship to total revenues of principal items contained in the statements of operations of the financial statements included herewith for the two most recent fiscal years ended May 31, 2010 and 2009. It should be noted that percentages discussed throughout this analysis are stated on an approximate basis. Fiscal Years Ended May 31, Amount Percentage Amount Percentage Total Revenues $ % $ % Total Expenses % % Total Other Income (Expenses) ) -361
